 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 1 of 22 PageID #: 5250



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


THE COURTLAND COMPANY, INC.,
a West Virginia Business Corporation,

           Plaintiff,

v.                                      Civil Action No. 2:19-cv-00894

UNION CARBIDE CORPORATION,
a New York Corporation,

           Defendant.


                      MEMORANDUM OPINION & ORDER


           Pending is the plaintiff’s Motion for Leave to File

Supplemental Complaint, filed on May 19, 2020 (ECF No. 33).


                             I.    Background


           The plaintiff, Courtland Company, Inc. (“Courtland”),

initiated this action on December 13, 2019 alleging federal and

state-law claims against the defendant, Union Carbide

Corporation (“UCC”), for environmental pollution.           See ECF No. 1

(“Compl.”).
    Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 2 of 22 PageID #: 5251



              UCC owns two parcels of land adjacent to Courtland’s

property: a rail yard and a landfill site. 1           Id. ¶¶ 1, 14.     UCC’s

rail yard (“UCC Railyard”) has allegedly stored onsite hazardous

and toxic chemicals beginning “[n]o later than 1971,” and such

chemicals have allegedly leached into the environment, including

into soils, surface waters, and groundwater underlying the

plaintiff’s property.        See id. ¶¶ 1, 6.      UCC’s landfill

(“Filmont Landfill”) allegedly fails to comply with applicable

state and federal laws, and hazardous wastes and other hazardous

substances have allegedly leached from, and continue to leach

from, the landfill into soils, surface waters, and groundwater,

in further violation of applicable state and federal laws.               See

id. ¶ 1.      UCC allegedly accepted solid wastes, hazardous wastes,

and other hazardous substances for disposal at the Filmont

Landfill from the 1950s through the 1980s.            See id. ¶ 6.

Courtland alleges that the Filmont Landfill remains an “illegal

open dump” 2 owned, operated, and maintained by UCC in violation

of federal and state laws because UCC never properly closed the




1 A third adjacent property owned by UCC, the “UCC Tech Center,”
is the subject of a related lawsuit. See The Courtland Company,
Inc. v. Union Carbide Corporation, 2:18-cv-01230.
2 An “open dump” means “any solid waste disposal which does not
have a permit under [the West Virginia Solid Waste Management
Act, W. Va. Code § 22-15-1 et seq.], or is in violation of state
law, or where solid waste is disposed in a manner that does not
protect the environment.” W. Va. Code § 22-15-2(23).


                                        2
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 3 of 22 PageID #: 5252



property in accordance with applicable laws.          See id.; see also

ECF No. 43-2 at 11 (describing the Filmont Landfill as

“abandoned.”).


           Courtland alleges that the “release of toxic, noxious,

harmful and hazardous contaminants into the environment” from

the two UCC properties has caused actual damage to the

environment; presents an imminent and substantial endangerment

to the environment and human health; is an invasion of

Courtland’s right to the safe and comfortable use and enjoyment

of its property; and is a serious public nuisance.           See id. ¶ 1.

Courtland further alleges that UCC has intentionally hidden the

pollution from Courtland, federal and state regulatory agencies,

and the public at large.      See id.


           Courtland alleges ten (10) causes of action in the

original complaint.     Count I seeks to recover “response costs”

for addressing releases of hazardous substances from the UCC

properties, pursuant to Section 107(a) of the Comprehensive

Environmental Response, Compensation, and Liability Act of 1980

(“CERCLA”), 42 U.S.C. § 9607(a).         See id. ¶¶ 2, 58-66.     Count II

seeks injunctive relief pursuant to Section 7002(a)(1)(A) of the

Resource Conservation and Recovery Act of 1976 (“RCRA”), 42

U.S.C. § 6972(a)(1)(A), and civil penalties to be paid to the

United States to redress the consequences of past and ongoing



                                     3
    Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 4 of 22 PageID #: 5253



violations of the RCRA.         See id. ¶¶ 2, 67-81.      Count III seeks

judicial abatement of the imminent and substantial endangerment

to public health and the environment caused by the solid wastes

and hazardous wastes at and emanating from the UCC properties,

pursuant to Section 7002(a)(1)(B) of the RCRA, 42 U.S.C.

§ 6972(a)(1)(B).       See id. ¶¶ 2, 82-88.


              Count IV seeks judicial abatement of the ongoing

public nuisance, see id. ¶¶ 2, 89-97; and Count V seeks judicial

abatement of the ongoing public nuisance per se, see id. ¶¶ 2,

98-107.     Counts VI to X seek damages, including an award of

punitive damages, under the laws of private nuisance,

negligence, negligence per se, 3 gross negligence, and strict

liability, for the harms to Courtland’s property and property

rights, including the loss of reasonable use and enjoyment, and

the loss of property value.         See id. ¶¶ 108-34.


              The plaintiff files its motion, seeking leave to file

a supplemental complaint, pursuant to Federal Rule of Civil

Procedure 15(d).       See ECF No. 33.      Therein the plaintiff asks to

add a “citizen suit” claim under Section 505 of the Federal

Water Pollution Control Act (“Clean Water Act”), 33 U.S.C.

§ 1365, to the original complaint.           Id. at 1.    The citizen suit



3 Count VIII, negligence per se, was dismissed by order entered
August 26, 2020. See ECF No. 75 at 45-46.


                                        4
    Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 5 of 22 PageID #: 5254



claim alleges that UCC discharged and continues to discharge

pollutants and stormwater, directly and indirectly through

groundwater, into navigable waters of the United States, namely

Davis Creek, without a permit in violation of Section 301(a) of

the Clean Water Act, 33 U.S.C. § 1311(a), and in violation of

Section 402 of the Clean Water Act, 33 U.S.C. § 1342. 4             See ECF

No. 47-1 ¶¶ 89-108.        The new claim seeks an injunction to

require UCC to cease and desist the unpermitted discharge of

pollutants and stormwaters into navigable waters at and from the

Filmont Landfill, and to abate the adverse impacts on navigable

waters resulting from this unpermitted discharge.              See id. ¶¶ 2,

108.     The motion is fully briefed.



                                II.   Discussion


              The Clean Water Act prohibits the discharge of

pollutants into navigable waters of the United States without a

permit.     33 U.S.C. § 1251 et seq.        Section 505(b) of the Clean

Water Act, id. § 1365(b), provides for “citizen suits” to

enforce provisions of the Act.          “[A]ny citizen may commence a

civil action on his own behalf” against any person.              Id.



4 The original supplemental complaint was filed on May 19, 2020.
See ECF No. 33-2. Courtland filed a proposed supplemental
complaint on June 3, 2020 to correct a numbering issue in the
original supplemental complaint. See ECF No. 47-1.


                                        5
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 6 of 22 PageID #: 5255



§ 1365(a)(1).    No citizen suit under § 1365(a)(1) may commence

“prior to sixty days after the plaintiff has given notice of the

alleged violation (i) to the Administrator [of the Environmental

Protection Agency], (ii) to the State in which the alleged

violation occurs, and (iii) to any alleged violator.”           See id.

§ 1365(b)(1)(A).    The requirements concerning the contents of

such notice are governed by 40 C.F.R. § 135.3(a).


           The notice requirement serves two purposes.          First, it

allows federal and state agencies to initiate their own

enforcement action against an alleged violator, which obviates

the need for a citizen suit.       See Gwaltney of Smithfield, Ltd.

v. Chesapeake Bay Found., Inc., 484 U.S. 49, 59-60 (1987); see

also 33 U.S.C. § 1365(b)(1)(B) (barring citizen suits where “the

Administrator or State has commenced and is diligently

prosecuting” its own civil or criminal action).          Second, notice

gives the alleged violator “an opportunity to bring itself into

complete compliance with the [Clean Water Act] and thus likewise

render[s] unnecessary a citizen suit.”        See Gwaltney, 484 U.S.

at 60; see also Hallstrom v. Tillamook Cty., 493 U.S. 20, 29

(1989) (citing Gwaltney in identifying the same two purposes for

a parallel notice requirement under the RCRA).


           Courtland alleges that it provided the required pre-

filing notice to UCC and the appropriate federal and state



                                     6
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 7 of 22 PageID #: 5256



government authorities on November 20, 2019.          ECF No. 33 at 2.

The plaintiff further alleges that the sixty-day period had not

expired by the time it filed the original complaint on December

13, 2019.   Id.   Now that the statutory pre-filing waiting period

has expired, the plaintiff seeks leave to commence its Clean

Water Act citizen suit through its supplemental complaint.            See

id.


            Courtland further alleges that the recent Supreme

Court opinion in County of Maui v. Hawaii Wildlife Fund confirms

and strengthens the right to seek redress through a citizen suit

for unpermitted discharges in violation of the Clean Water Act

and applies to unpermitted discharges from the Filmont Landfill

traveling through groundwater before reaching navigable surface

waters of the United States.       See id.   The Supreme Court in

County of Maui clarified that the permit requirement of Section

301(a) of the Clean Water Act, 33 U.S.C. § 1311(a), applies to

“a discharge (from a point source) of pollutants that reach

navigable waters after traveling through groundwater if that

discharge is the functional equivalent of a direct discharge




                                     7
    Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 8 of 22 PageID #: 5257



from the point source into navigable waters.” 5            140 S. Ct. 1462,

1477 (2020).


              UCC asserts two objections to Courtland’s motion for

leave to file a supplemental complaint.            First, UCC argues that

the motion fails on its face because it does not meet the

requirement of Rule 15(d) that the supplement concern “events”

happening after the suit was filed.           See ECF No. 43 at 3-5.

Second, UCC argues that Courtland failed to provide sufficient

information in the pre-filing notice to meet the requirements of

40 C.F.R. § 135.3(a).        See id. at 5-10.


A.      Rule 15(d)


              Rule 15(d) provides, in pertinent part, that:

              On motion and reasonable notice, the court may, on
              just terms, permit a party to serve a supplemental
              pleading setting out any transaction, occurrence, or
              event that happened after the date of the pleading to
              be supplemented. The court may permit supplementation
              even though the original pleading is defective in
              stating a claim or defense.

Fed. R. Civ. P. 15(d).        “As a general rule, facts accruing after

the suit is brought may not be inserted by way of amendment but

must be added by supplemental pleading.”            Young-Henderson v.



5 A “point source” is “any discernible, confined and discrete
conveyance, including but not limited to any pipe, ditch,
channel, tunnel, conduit, well, discrete fissure, container
. . . from which pollutants are or may be discharged.” 33
U.S.C. § 1362(14).


                                        8
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 9 of 22 PageID #: 5258



Spartanburg Area Mental Health Ctr., 945 F.2d 770, 775 (4th Cir.

1991).    “[T]he filing of a supplemental pleading is an

appropriate mechanism for curing numerous possible defects in a

complaint.”   Franks v. Ross, 313 F.3d 184, 198 (4th Cir. 2002).

A supplemental complaint is also appropriate when a

jurisdictional condition is satisfied while the case is pending

in district court, thereby eliminating a jurisdictional issue in

the original complaint.      See Mathews v. Diaz, 426 U.S. 67, 75

(1976).


            Under Rule 15(c), an amended pleading relates back to

the date of the original pleading when “the amendment asserts a

claim or defense that arose out of the conduct, transaction, or

occurrence set out — or attempted to be set out — in the

original pleading.”     Fed. R. Civ. P. 15(c)(1)(B).        Rule 15(c)

allows the relation back of amendments “so long as the parties

have notice of the particular conduct, transaction, or

occurrence at issue.”     Freight Drivers & Helpers Local Union No.

557 Pension Fund v. Penske Logistics LLC, 784 F.3d 210, 218 (4th

Cir. 2015) (concerning addition of new parties).          The doctrine

of relation back is liberally applied even when an amendment

“arose out of the conduct, transaction or occurrence that merely

was attempted to be set forth in the original pleading.”            Cannon

v. Kroger Co., 837 F.2d 660, 668 n.14 (4th Cir. 1988) (internal




                                     9
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 10 of 22 PageID #: 5259



quotation marks omitted) (quoting 6 Wright, Miller & Kane,

Federal Practice and Procedure § 1497 (3d ed. 1971)).             For the

purposes of relation back under Rule 15(c), the technical

distinction between an amended pleading and a supplemental

pleading is not important, and a supplemental pleading should

ordinarily be given the same relation-back effect as an amended

pleading, provided that the supplemental pleading satisfies the

Rule 15(c) test.     Davis v. Piper Aircraft Corp., 615 F.2d 606,

609 n.3 (4th Cir. 1980); see also T Mobile Ne. LLC v. City of

Wilmington, Delaware, 913 F.3d 311, 327 (3d Cir. 2019); F.D.I.C.

v. Knostman, 966 F.2d 1133, 1138 (7th Cir. 1992) (“The

distinction between an amended pleading and a supplemental

pleading is often disregarded for purposes of relation back

under Rule 15(c).”).


           In Feldman v. Law Enforcement Associates Corp., the

plaintiff filed suit on January 8, 2010, asserting a claim under

the Americans with Disabilities Act (“ADA”) and state-law claims

for civil conspiracy and wrongful termination.          752 F.3d 339,

343 (4th Cir. 2014).     The plaintiff amended his complaint on

June 7, 2010 to add a claim under the Sarbanes–Oxley Act of 2002

(“SOX”), 18 U.S.C. § 1514A, that had become ripe.           Id.    A SOX

claim requires a waiting period of 180 days before filing suit.

Id. at 345.    Although the court lacked jurisdiction over the SOX




                                     10
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 11 of 22 PageID #: 5260



claim at the time the original complaint was filed, the

plaintiff was allowed to add his claim “due to the fact that the

180–day waiting period had since expired.”          See id. at 347.      The

court held that the amended complaint was “a supplemental

pleading under Rule 15(d), thereby curing the defect which

otherwise would have deprived the district court of jurisdiction

under Rule 15(c).”      Id.   The court also concluded that the SOX

claim “arises out of the conduct, transactions, and occurrences

set out in the first complaint.”          Id. at 346.   The court

therefore held that, under Rule 15(c), the second complaint

“relate[s] back to the date of the first complaint.”            Id. at

347.


           Similarly, the Eighth Circuit in Wilson v.

Westinghouse Electric Corp., held that “[e]ven when the District

Court lacks jurisdiction over a claim at the time of its

original filing, a supplemental complaint may cure the defect by

alleging the subsequent fact which eliminates the jurisdictional

bar.”   838 F.2d 286, 290 (8th Cir. 1988).         The court held that

the expiration of a statutory waiting period “was exactly the

kind of event occurring after filing that [the plaintiff] should

have been allowed to set forth in a supplementary pleading under

[Rule] 15(d).”    Id.




                                     11
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 12 of 22 PageID #: 5261



           Courtland’s citizen suit under Section 505(b) of the

Clean Water Act, 33 U.S.C. § 1365(b), was not ripe when the

original complaint was filed on December 13, 2019 because the

sixty-day statutory waiting period had not yet completed.

Courtland was free to commence a Clean Water Act citizen suit

upon the completion of the sixty-day period.          Since the citizen

suit arises from the same alleged acts or omissions that give

rise to the other claims in this action, Courtland’s

supplemental complaint relates back to the date that the

original complaint was filed.       The only remaining issue is

whether Courtland’s pre-filing notice satisfies the requirements

for such notice under 40 C.F.R. § 135.3(a).


B.   Notice for Clean Water Act “Citizen Suit”


           Compliance with the notice requirement of 40 C.F.R.

§ 135.3(a) “is a mandatory condition precedent to filing suit

under the Clean Water Act.”       Friends of the Earth, Inc. v.

Gaston Copper Recycling Corp., 629 F.3d 387, 400 (4th Cir.

2011).   Notice regarding an alleged violation of the Clean Water

Act “shall include sufficient information to permit the

recipient to identify” the following information: (1) the

specific standard, limitation, or order alleged to have been

violated; (2) the activity alleged to constitute a violation;

(3) the person or persons responsible for the alleged violation;


                                     12
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 13 of 22 PageID #: 5262



(4) the location of the alleged violation; (5) the date or dates

of such violation; and (6) the full name, address, and telephone

number of the person giving notice.         40 C.F.R. § 135.3(a).      “The

requirement of adequate notice does not mandate that citizen

plaintiffs list every specific aspect or detail of every alleged

violation,” but notice “must provide the alleged violator with

enough information to attempt to correct the violation and avert

the citizen suit.”     Friends of the Earth, 629 F.3d at 400

(internal quotation marks omitted) (quoting Pub. Interest

Research Group of N.J., Inc. v. Hercules, Inc., 50 F.3d 1239,

1248 (3d Cir. 1995)).      A plaintiff’s lack of information cannot

excuse deficiencies in a notice.          Id. at 402.


           The controlling case on this issue in the Fourth

Circuit is Friends of the Earth, Inc. v. Gaston Copper Recycling

Corp., in which the Fourth Circuit considered the adequacy of a

notice letter for alleged violations by a metals smelting

facility after the district court made findings on such

violations.    See 629 F.3d at 390-95.        The court concluded that

the notice was adequate only with respect to discharge

violations of pH and copper.       Id. at 401.     It was adequate as to

pH and copper because the notice identified those two pollutants

and the district court found them to be present in discharge

violations on three specific dates.         Id.   The notice was not




                                     13
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 14 of 22 PageID #: 5263



adequate with respect to discharge violations of other

pollutants because the notice did not identify those pollutants,

even though the district court found them to be present.            See

id.   The notice was also insufficient with respect to alleged

monitoring and reporting violations because the notice did not

provide information about the nature or the dates of such

violations.    Id. at 401-02.     The Fourth Circuit ultimately held

that “the district court erred in finding violations that were

not alleged specifically in the plaintiffs' notice letter,”

except for the three discharge violations of pH and copper on

specific dates.     Id. at 402.


           The Second Circuit has similarly held that for notice

“to be ‘sufficient,’ the information provided must include the

pollutant alleged to be the basis of a violation subsequently

alleged in the complaint.”       Catskill Mountains Chapter of Trout

Unlimited, Inc. v. City of New York, 273 F.3d 481, 487 (2d Cir.

2001), adhered to on reconsideration, 451 F.3d 77 (2d Cir. 2006)

(directing that thermal discharge claims that were alleged in

the complaint but not in the notice should be dismissed without

prejudice).    The Tenth Circuit has also held that “the notice’s

identification of the alleged violations must be clear.”            Karr

v. Hefner, 475 F.3d 1192, 1200 (10th Cir. 2007); see also Benham

v. Ozark Materials River Rock, LLC, 885 F.3d 1267, 1274 (10th




                                     14
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 15 of 22 PageID #: 5264



Cir. 2018), cert. denied, 139 S. Ct. 174 (2018) (finding a

notice to be adequate that describes the specific pollutants,

specific locations, the specific sections of the Clean Water Act

that were violated, and the specific date of a violation).


            When the notice alleges continuing unlawful discharges

of pollutants, the Ninth Circuit has found that the notice need

not list every date on which alleged discharges occurred when

other information in the notice regarding the cause and source

of the alleged discharges permits the defendant to identify an

adequate number of likely dates and to take remedial action.

See, e.g., Waterkeepers N. California v. AG Indus. Mfg., Inc.,

375 F.3d 913, 917-18 (9th Cir. 2004) (violations caused on

“every rain event over 0.1 inches”); San Francisco BayKeeper,

Inc. v. Tosco Corp., 309 F.3d 1153, 1158-59 (9th Cir. 2002)

(violations caused “on each day when the wind has been

sufficiently strong to blow [petroleum] coke from the piles into

the slough”).


            On November 20, 2019, Courtland provided a notice

letter to UCC, the Acting Administrator of the Environmental

Protection Agency, and the West Virginia Department of

Environmental Protection, among others, of its intent to file a

civil action under the RCRA and the Clean Water Act.            See ECF

No. 43-1.   On December 6, 2019, Courtland sent a revised notice



                                     15
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 16 of 22 PageID #: 5265



letter to the same parties.       See ECF No. 43-2 (“Revised

Notice”).   The parties do not provide a reason for the revised

notice.   The relevant text regarding alleged violations of the

Clean Water Act is identical in both notices, and the parties do

not distinguish the two notices.


            The subject line in the notice includes, inter alia,

“Notice of Violation and Conditional Intent to File a Civil

Action, Pursuant to 33 U.S.C. § 1365(b)” (i.e., the Clean Water

Act civil suit statute).      See Revised Notice at 3.       The notice

alleges that:

            Finally, with respect to the Filmont Landfill, which
            is mounded on the edge of the Davis Creek and is
            apparently hydrologically connected to that creek,
            this matter concerns apparent violations of 33 U.S.C.
            §§ 1311, 1342, and 1344 with respect to unpermitted
            pollutant discharges from a point source to Water of
            the United States and the unpermitted placement of
            dredge or fill material into navigable waters of the
            United States.

Id. at 6.   Courtland asserts that it is “virtually impossible

for contaminated groundwater to flow under Davi[s] Creek without

also contaminating Davis Creek itself.”         Id. at 15-16.

Courtland therefore alleges that “the Filmont Landfill has

encroached upon and into the flood plain of Davis Creek and the

unnamed tributary of Davi[s] Creek without a permit issued under

Section 404 of the Clean Water Act.”         Id. at 20.    Courtland also

alleges “on-going adverse impacts to groundwater and surface




                                     16
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 17 of 22 PageID #: 5266



water associated with the Filmont Landfill,” which “continues to

discharge into the surrounding groundwater system.”           Id.


           The alleged violations of the Clean Water Act in the

notice fall under 33 U.S.C. § 1311 (Section 301 of the Clean

Water Act, making unlawful the discharge of any pollutant that

is not in compliance with enumerated provisions of the Clean

Water Act); 33 U.S.C. § 1342 (Section 402 of the Clean Water

Act, detailing the National Pollutant Discharge Elimination

System); 33 U.S.C. § 1344 (Section 404 of the Clean Water Act,

establishing a permit program to regulate the discharge of

dredged and fill material into waters of the United States); 40

C.F.R. § 257.3-3(a) (prohibiting the discharge of pollutants

into waters of the United States that is in violation of Section

402); 40 C.F.R. § 257.3-3(b) (prohibiting the discharge of

dredged or fill material into waters of the United States that

is in violation of Section 404).          See id. at 19-20.


           Courtland’s citizen suit claim in the supplemental

complaint alleges ongoing, unpermitted discharge of “pollutants

and stormwater” into navigable waters of the United States

without a permit.     See ECF No. 47-1 ¶¶ 2, 89-108.        The

supplemental complaint identifies the Filmont Landfill and two

adjoining ditches — one on the north side and the other on the

south side of the Filmont Landfill — connecting to the North



                                     17
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 18 of 22 PageID #: 5267



Boundary Creek and Davis Creek as a “point source.”           Id. ¶ 100.

The supplemental complaint alleges that UCC has allowed for

decades, and continues to allow, the discharge of “pollutants”

from the Filmont Landfill “directly into Davis Creek through

seeps on the side of [the Filmont Landfill] that form a part of

the east bank of Davis Creek,” and indirectly into Davis Creek

“via groundwater that is hydraulically connected to the [sic]

each of the ditches adjoining [the Filmont Landfill] and to

Davis Creek.”    Id. ¶¶ 101-02.


           UCC argues that Courtland failed to provide sufficient

notice of (1) the activity alleged to constitute a violation of

the Clean Water Act, (2) the location of such violation, and (3)

the date or dates of such violation.         See ECF No. 43 at 6.      In

particular, UCC alleges that the notice letter failed to

identify the specific pollutants alleged to be discharged, the

dates of such discharges, where such discharges occurred, and

the specific point source.       See id. at 9.     UCC also alleges that

the scant references to the Clean Water Act buried in sections

relating to the RCRA in the notice letter are not sufficient to

provide notice of violations of the Clean Water Act.            See id. at

9-10.   UCC further argues that the Clean Water Act claims

related to discharges of stormwater must be rejected in the

supplemental complaint because Courtland “failed to provide any




                                     18
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 19 of 22 PageID #: 5268



allegation, information, suggestion, or even a hint that it

thinks this was occurring” in the notice letter.           See id. at 9.


           Courtland contends that it provided the required pre-

filing notice on November 20, 2019.        ECF No. 33 at 2.      Courtland

asserts that its notice letter advised UCC of alleged “past and

ongoing discharges in violation of sections 301 and 402 of the

Clean Water Act at and from UCC’s Filmont Dump into Davis

Creek,” discharges for which Courtland alleges that UCC never

had a permit to conduct.      ECF No. 48 at 3.      Courtland’s basic

argument seems to be that UCC’s alleged violations of the Clean

Water Act for discharges emanating at and from the Filmont

Landfill were obvious because it never received a discharge

permit or a stormwater control permit for any of its past or

ongoing discharges into Davis Creek.         To this end, Courtland

insists that “[n]o one need pretend that UCC was left to guess

the exact nature of its many violations of the Clean Water Act.”

Id.


           The court finds that Courtland’s pre-filing notice to

UCC does not satisfy the requirements under 40 C.F.R.

§ 135.3(a).    First, the supplemental complaint alleges

discharges of “pollutants and stormwater,” but the notice does

not identify stormwater discharge as an alleged violation to put

UCC on notice or to allow UCC to take remedial action.            The



                                     19
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 20 of 22 PageID #: 5269



court therefore cannot consider the citizen suit for the alleged

stormwater discharge violation.


            Second, for the general allegation of “pollutants,”

the notice only identifies 1,4-Dioxane in connection with

alleged violations of the Clean Water Act.          Courtland alleges in

the notice that “1,4-[D]ioxane and ‘some ethers’” from the

Filmont Landfill were discovered in monitoring wells on property

across Davis Creek from, and downgradient of, the Filmont

Landfill.   See Revised Notice at 11.        Courtland also alleges in

the notice that UCC admitted that “wastes” from the Filmont

Landfill, including 1,4-Dioxane, were found in groundwater

adjacent to a residential area across Davis Creek from the

Filmont Landfill.     Id. at 15-16.       The notice clearly identifies

1,4-Dioxane, but the terms “some ethers” and “wastes” are too

broad to provide adequate notice of an alleged violation under

the standard set forth in Friends of the Earth.


            Courtland further alleges in the notice that acetone

and 2-butanone were present in “UCC landfill leachate,” id. at

12, and that mercury was present in “environmental media at and

emanating from the UCC’s Filmont Landfill,” id. at 16.

Courtland mentions these chemicals in connection with the

Filmont Landfill generally, but it is not clear whether these




                                     20
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 21 of 22 PageID #: 5270



chemicals were allegedly discharged into navigable waters of the

United States in violation of the Clean Water Act.


             Third, Courtland does not identify any dates of

alleged violations in either the notice or the supplemental

complaint.    Courtland likewise fails to provide any information

in either document regarding the source and cause of the alleged

violations that would permit UCC to identify plausible dates of

such violations.     Courtland identifies the point source broadly

in the supplemental complaint as the Filmont Landfill and two

adjoining ditches, on the north and south sides of the Filmont

Landfill, connecting to North Boundary Creek and Davis Creek.

Courtland does not identify the point source location with

respect to a given pollutant in the notice.          The lack of

information on dates and location with respect to a specific

pollutant and the specific standard, limitation, or order

thereby violated is fatal to Courtland’s citizen suit under the

Clean Water Act.


                             III. Conclusion


             For the foregoing reasons, it is ORDERED that the

plaintiff’s Motion for Leave to File Supplemental Complaint be,

and it hereby is, denied.




                                     21
 Case 2:19-cv-00894 Document 125 Filed 10/23/20 Page 22 of 22 PageID #: 5271



           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                          ENTER: October 23, 2020




                                     22
